DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 5 recites "an inorganic binder consisting of Sb2Tez (3 ≤ z ≤ 7), ethanethiol and ethylenediamine" in lines 5 and 6; however, the as-filed specification describes, in lines 20-24 of page 20, "To prepare an inorganic binder including Sb2Te3, 0.32 g of Sb and 0.68 g of Te were added to a mixed solvent of 2 ml of ethanethiol and 8 ml of ethylenediamine, and completely dissolved through stirring for 6 hours. The Sb2Te3 was precipitated by adding 40 ml of acetonitrile into the solution, followed by a centrifugation at 7,500 rpm for 10 minutes. A sintering aid including the precipitated Sb2Te3 was acquired." The "consisting of" language in the limitation is not consistent with the description in the as-filed specification which further includes acetonitrile. MPEP 2111.03 states "The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”). 
	Additionally, the as-filed specification describes "0.32 g of Sb and 0.68 g of Te were added to a mixed solvent of 2 ml of ethanethiol and 8 ml of ethylenediamine" which is not consistent with the claim limitation reciting "an inorganic binder consisting of Sb2Tez (3 ≤ z ≤ 7), ethanethiol and ethylenediamine" in lines 5 and 6 of claim 5. Dependent claims 7-14 are rejected due to their dependence on claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”).
Regarding claim 5, Park discloses a thermoelectric (TE) module comprising: an electrode (Figures 2.26a and b; lines 10 and 11 of section 2.3.1 on page 37); and a thermoelectric device formed in contact with the electrode (Figure 2.26; lines 10 and 11 of section 2.3.1 on page 37), and comprising a three-dimensional (3D) TE material (TE paint disclosed in line 1 of section 2.3.1 on page 37), the 3D printed TE material 2Te3 (line 6 of page 23) and b) N-type TE material particles of Bi2.0Te2.7Se0.3 (line 1 of page 23) and P-type TE particles of Bi0.4Sb1.6Te3 (caption of Fig. 2.7), wherein said TE particles and said inorganic binder are provided as separate components (section 2.2 on page 23), and wherein the inorganic binder is included in an amount of 20 wt% of TE particles (line 6 of section 2.2 on page 23).
Regarding the terms “printed” and "printed with TE ink", the limitations are directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
With regard to the limitation "for TE material", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The limitations reciting ethanethiol, ethylenediamine, and a wetting agent are directed to the manner in which the apparatus is made because the components are included prior to the sintering process which forms the thermoelectric device. It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 7, Park discloses all the claim limitations as set forth above.  Park further discloses at least one surface of the TE module has a shape corresponding to a shape of a heat source (section 2.3.3 on page 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“All-Inorganic Nanocrystals as a Glue for BiSbTe Grains: Design of Interfaces in Mesostructured Thermoelectric Materials”) in view of Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”) and further in view of Miyashita et al. (US 2003/0153248).
Regarding claim 5, Son discloses a thermoelectric (TE) module comprising: a thermoelectric device (line 9 of last paragraph of right column on page 7469) comprising a three-dimensional (3D) TE material (thin film TE modules disclosed in line 9 of last paragraph of right column on page 7469), the 3D printed TE material consisting of a) an inorganic binder consisting of Sb2Te7 (line 3 last paragraph of right column on page 7469) and b) P-type TE material particles of BixSb1-xTe3 with x > 0.5 (lines 2-3 of right column of page 7468), wherein said TE particles and said inorganic binder are provided as separate components (lines 2 and 3 of last paragraph of right column on page 7469), and wherein the inorganic binder is included in an amount of 1 to 50 parts by weight based on 100 parts by weight of the TE particles (line 8 of first full paragraph of right column on page 7466).
With regard to the limitation "Bi2-xSbxTe3-ySey (1.2 ≤  x ≤ 1.8, y = 0)", it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Son does not explicitly disclose N-type TE material particles of Bi2-xSbxTe3-ySey (x=0, 0.1 ≤ y ≤ 0.6).
Park discloses a thermoelectric device and further discloses the use of N-type TE material particles of Bi2.0Te2.7Se0.3 (line 1 of page 23) and P-type TE particles of Bi0.4Sb1.6Te3 (caption of Fig. 2.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use N-type TE material particles of Bi2.0Te2.7Se0.3, as disclosed by Park, with the P-type TE particles of BixSb1-xTe3 with x > 0.5 in the thermoelectric device of Son, because the use of TE material particles of Bi2.0Te2.7Se0.3 in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including the thermoelectric material in the device of Son based on the teaching of Park. 
While Son does disclose TE modules (line 9 of last paragraph of right column on page 7469), Son does not explicitly disclose the module comprises a thermoelectric device formed in contact with an electrode.
Miyashita discloses a thermoelectric module comprising a thermoelectric device formed in contact with an electrode ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electrode, as disclosed in Miyashita, in contact with the thermoelectric device of Son, because the use of an electrode in a thermoelectric module amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
Regarding the terms “printed” and "printed with TE ink", the limitations are directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
With regard to the limitation "for TE material", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The limitations reciting ethanethiol, ethylenediamine, and a wetting agent are directed to the manner in which the apparatus is made because the components are included prior to the sintering process which forms the thermoelectric device. It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 11, modified Son discloses all the claim limitations as set forth above.  With regard to the limitation “a density of the TE material is greater than or equal to 3.5 grams per cubic centimeter”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, modified Son discloses all the claim limitations as set forth above.  
	While modified Son does not explicitly disclose a room-temperature electrical conductivity of the TE material ranges from 50,000 Siemens per meter (S/m) to 60,000 S/m, a room-temperature Seebeck coefficient of the TE material ranges from 100 to 180 microvolts per kelvin, or a ZT value at a room temperature is greater than or equal to 0.3 when the TE material is an N-type TE material, and the ZT value is greater than or equal to 0.6 when the TE material is a P-type TE material; when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“All-Inorganic Nanocrystals as a Glue for BiSbTe Grains: Design of Interfaces in Mesostructured Thermoelectric Materials”) in view of Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”) and Miyashita et al. (US 2003/0153248) as applied to claim 5 above, and further in view of Hershberger et al. (US 2009/0000309).
Regarding claims 7 and 13, modified Son discloses all the claim limitations as set forth above.  
Modified Son does not explicitly disclose at least one surface of the TE module has a shape corresponding to a shape of a heat source.
	Hershberger discloses a thermoelectric module and further discloses a cross section of the TE module has a shape of at least a portion of a ring corresponding to the shape of a pipe ([0047]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the TE module of modified Son in the shape disclosed by Hershberger, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With regard to the limitation “the TE module is mounted on a heat source having a shape of a pipe”, the limitation is directed to the manner in which the module is intended to be used, and it is noted that a recitation directed to the manner in which an apparatus is to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“All-Inorganic Nanocrystals as a Glue for BiSbTe Grains: Design of Interfaces in Mesostructured Thermoelectric Materials”) in view of Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”) and Miyashita et al. (US 2003/0153248) as applied to claim 5 above, and further in view of Cho et al. (US 2016/0056360) and Paik et al. (US 2010/0229910).
Regarding claim 8, modified Son discloses all the claim limitations as set forth 
above.
Modified Son does not explicitly disclose an adhesive layer formed between the 
electrode and the TE materials.
Cho discloses a thermoelectric module and further discloses an adhesive layer 
formed between the electrode and the TE materials ([0038] L20-23).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an adhesive layer, as disclosed by Cho, between the TE material and the electrode of modified Son, because as taught by Cho, the conductive adhesive is formed to improve electric contact ([0038] L23).
Modified Son does not explicitly disclose the adhesive layer having a thickness of 0.1 mm to 3 mm.
	Paik discloses a thermoelectric module and further discloses an adhesive paste with a thickness of 0.1 mm ([0018]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive layer of modified Son with the thickness disclosed by Paik, because the thickness disclosed by Paik represents a known thickness in the art for an adhesive paste, and one of ordinary skill would have a reasonable expectation of success when employing the thickness disclosed by Paik in the module of modified Son.
	Regarding claim 9, modified Son discloses all the claim limitations as set forth above.  Modified Son further discloses the adhesive layer comprises an adhesive resin comprising high conductive particles, and the high conductive particles comprise Ag (Cho – [0038] L20-23).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“All-Inorganic Nanocrystals as a Glue for BiSbTe Grains: Design of Interfaces in Mesostructured Thermoelectric Materials”) in view of Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”), Miyashita et al. (US 2003/0153248), Cho et al. (US 2016/0056360) and Paik et al. (US 2010/0229910) as applied to claim 8 above, and further in view of Kahler et al. (US 2012/0291454).
Regarding claim 10, modified Son discloses all the claim limitations as set forth 
above.
While modified Son does disclose the adhesive layer comprises an adhesive 
resin comprising high conductive particles, the high conductive particles are arranged to form a conductive path in the adhesive resin (Cho - [0038] L20-23), modified Son does not explicitly disclose the high conductive particles have one shape selected from the group consisting of a sphere, a nanorod, a nanotube and a nanowire.
	Kahler discloses a thermoelectric module and further disclose conductive particles in an adhesive paste having a spherical shape ([0018]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive of modified Son with conductive particles having a spherical shape, as disclosed by Kahler, because the use of conductive particles with a spherical shape in an adhesive amounts to the use of known materials in the art for their intended purpose to achieve an expected result.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“All-Inorganic Nanocrystals as a Glue for BiSbTe Grains: Design of Interfaces in Mesostructured Thermoelectric Materials”) in view of Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”) and Miyashita et al. (US 2003/0153248) as applied to claim 5 above, and further in view of Kim et al. (US 2015/0214456).
Regarding claim 11, modified Son discloses all the claim limitations as set forth 
above.
Modified Son does not explicitly disclose a density of the TE material is greater than or equal to 3.5 grams per cubic centimeter.
Kim discloses the density of an internal structure thereof may be increased, and scattering of phonons may be maximized ([0029]); and further discloses the solvent enables the increase of resolution upon the printing process by adjusting a density of the paste, but when a rate of addition is too high, the resolution is decreased ([0059]).
	As the resolution of the printing process and the degree of phonon scattering are variables that can be modified, among others, by adjusting said density, the precise density of the thermoelectric material would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed density of the thermoelectric material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density of the thermoelectric material in the module of modified Son to obtain the desired balance between the resolution of the printing process and the degree of phonon scattering (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“All-Inorganic Nanocrystals as a Glue for BiSbTe Grains: Design of Interfaces in Mesostructured Thermoelectric Materials”) in view of Park (“Synthesis and Characterization of Paintable Bi2Te3-based Thermoelectric Materials”) and Miyashita et al. (US 2003/0153248) as applied to claim 5 above, and further in view of Olsen et al. (US 2009/0084421).
Regarding claim 14, modified Son discloses all the claim limitations as set forth 
above.  
	While modified Son does disclose thin-film TE modules (Son – page 7469, line 9 of last paragraph of right column), modified Son does not explicitly disclose the TE material comprises a plurality of layers.
	Olsen discloses a thin-film TE module comprised of multiple layers (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thin-film TE module of modified Son with multiple layers, as disclosed by Olsen, because the use of multiple layers in a thin-film TE module is a known configuration in the art and one of ordinary skill would have a reasonable expectation of success when forming a thin-film TE module with multiple layers based on the teaching of Olsen.  

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.  Specifically, applicant argues Park fails to teach or suggest the claim element of a wetting agent, wherein the wetting agent is included in an amount of 50 to 200 parts by weight based on 100 parts by weight of the TE particles. In response to applicant's argument, the limitations reciting ethanethiol, ethylenediamine, and a wetting agent are directed to the manner in which the apparatus is made because the components are included prior to the sintering process which forms the thermoelectric device. It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Applicant argues that none of the cited references, alone or in combination, teach or suggest the claim element of a wetting agent, wherein the wetting agent is included in an amount of 50 to 200 parts by weight based on 100 parts by weight of the TE particles. Applicant further asserts that paragraph [0062] of the specification describes "By including the wetting agent, the TE ink may have an effect of securing a viscoelasticity suitable for 3D printing. The wetting agent may be included in an amount of 50 to 200 parts by weight based on 100 parts by weight of the TE particles." Applicant asserts that the addition of the wetting agent adds functionality for 3D printing not taught or suggested in the cited references.
	In response to applicant's argument, the argument is directed to the manner in which the apparatus as made. As set forth above, the limitations reciting ethanethiol, ethylenediamine, and a wetting agent are directed to the manner in which the apparatus is made because the components are included prior to the sintering process which forms the thermoelectric device. It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726